Citation Nr: 1023118	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD), depression, and 
anxiety.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a hernia.

3.  Entitlement to service connection for a left kidney 
disability.

4.  Entitlement to an increased evaluation for fungus of the 
feet and back, currently evaluated as 10 percent disabling.  
 
5.  Entitlement to a compensable evaluation for ingrown 
toenails, bilateral feet, post-operative.





WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The January 2005 rating decision denied the increased rating 
claims, while the September 2006 rating decision denied 
service connection for a kidney disability and found that new 
and material evidence had not been submitted to reopen the 
remaining claims.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

In a July 2009 letter, the Veteran noted that, "[a]lthough 
he had a hearing in Waco, Texas with the Board, if he is to 
have another hearing, he would like to request it before the 
Board at this time."  [Emphasis added.]   As noted, the 
Veteran did testify at a personal hearing before the 
undersigned, and, based on the language quoted, it is unclear 
if the Veteran is attempting to actually request another 
hearing, or if he was merely confused as to whether or not 
such a hearing would normally be conducted.  In any event, as 
stated in the Board's May 2010 ruling, no good cause was 
provided as to why another hearing is necessary.  The Board 
therefore found that VA has satisfied the Veteran's right to 
testify at a personal hearing and the request for a new 
hearing, if intended, was denied.  

The July 2009 letter also requested that VA "please appoint 
a new Representative for [the Veteran]."  In May 2010, the 
Board sent the Veteran a letter informing him of his 
representation options.  He was told he could either 
represent himself, appoint an accredited Veterans Service 
Organization (VSO) to represent him, or appoint a different 
private attorney or agent to represent him.  This letter 
described the steps that the Veteran should take if he wished 
to pursue any of these options.  He was also informed that, 
if VA does not hear from him or from a new representative 
within 30 days, it would assume that the Veteran wishes to 
represent himself.  The Board notes that the Veteran has not 
responded to this letter and, therefore, concludes that the 
Veteran will be representing himself.

The issue of entitlement to service connection for residuals 
of a stroke has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an 
acquired psychiatric disability and entitlement to increased 
ratings for a fungal disability and ingrown toenails are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
rating decision in October 1993 and, most recently, in March 
1999.

2.  The additional evidence received since the March 1999 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, depression, and 
anxiety.

3.  Entitlement to service connection for a hernia was denied 
by rating decision in October 2002.

4.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the October 2002 rating decision is cumulative, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a hernia.

3.  The preponderance of the evidence is against finding that 
the Veteran has a current chronic kidney disability that had 
its onset in service or that is otherwise associated with his 
active duty.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD, depression, and anxiety, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

2.  Evidence added to the record since the October 2002 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a hernia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).

3.  A kidney disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a March 2006 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  The appellant 
was advised in this letter of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  He was again 
provided this information with respect to the PTSD claim in 
April 2007.  The April 2007 notice advised the Veteran as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his 
psychiatric disability claim, pursuant to the Court's holding 
in Dingess, supra.  

To the extent that the April 2007 letter did not expressly 
mention the other issues on appeal and may thus offer 
inadequate notice on the disability rating and effective date 
elements of his claims, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
service connection claim and has found that new and material 
evidence has not been submitted to reopen the hernia claim, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

The appellant was advised in the March 2006 letter that his 
claims of entitlement to service connection for PTSD and a 
hernia had been previously denied.  The April 2007 letter 
again offered this information for the PTSD claim.  He was 
informed of the need to submit new and material evidence to 
reopen these claims, and he was advised of the type of 
evidence that would be considered new and material.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the April 2007 letter was not issued 
prior to the initial adjudication of the Veteran's PTSD claim 
in September 2006.  His claim, however, was subsequently 
readjudicated in the August 2007 statement of the case and 
the February 2009 supplemental statement of the case.  Thus, 
any deficiencies in the timeliness of the notice letter would 
not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
service treatment records and VA medical records have been 
associated with the claims folder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  As will be discussed in 
greater detail below, the Board believes that there is no 
competent evidence suggesting an association between any 
alleged current kidney disability and any event, injury, or 
disease in service.  

In this regard, the Board is cognizant that there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as diagnosing a kidney disorder, or 
linking such disorder to complaints or injury in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the claimed kidney 
disorder and his military service.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination is not warranted under 
the criteria set forth in McLendon.  See Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003); see also Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that '"reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").

With respect to the new and material evidence claims, the 
Board notes that, until a claim is reopened, VA does not have 
a duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  In this decision, the 
Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a hernia.  Therefore, a medical opinion in 
this claim is not necessary.  

As will be discussed in greater detail below, however, the 
Board finds that new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, and that the 
claim is being reopened.  All additional evidentiary 
development that is necessary before this claim can be 
adjudicated on the merits will be discussed in greater detail 
in the REMAND portion of this document.

Otherwise, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Acquired Psychiatric Disability

An October 1993 rating decision denied entitlement to service 
connection for PTSD because there was no evidence of a 
psychiatric disability in service and there was no evidence 
of a current psychiatric disability.  The Veteran did not 
appeal this decision, and it became final.  

A March 1999 rating decision noted that the Veteran had 
served in a combat engineering brigade that was involved in 
Counteroffensive Phases II and III and received a Vietnam 
Cross of Gallantry Medal which denotes combat service.  It 
noted that the medal, while not an accepted medal to verify a 
stressor, is used to establish reasonable doubt to conceded 
involvement in combat.  This decision ultimately found that 
the Veteran's claim was not well grounded, however, because a 
PTSD diagnosis by a private doctor was not confirmed by a 
March 1999 VA examination report.  

Since the most recent final denial, the Veteran has submitted 
an April 2008 record from a VA psychologist diagnosing 
anxiety disorder, not otherwise specified.  The Veteran has 
also submitted service department records corroborating the 
attacks in Pleiku in April 1966, January 1967, and June 1967.  
This evidence is new in that it was not of record at the time 
of the prior final denial.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen this 
claim.  To this extent only, the benefit sought on appeal is 
granted.

B.  Hernia

The Veteran was denied service connection for a hernia in 
October 2002 because there was no evidence of treatment for a 
hernia in service or thereafter.  Of record at the time of 
this decision were the Veteran's service treatment records 
and his VA medical records.  

Since this denial of his claim, the Veteran has submitted VA 
medical records documenting that he underwent repair of an 
incarcerated ventral hernia in May 2002.  Subsequent VA 
medical records, including one from October 2003 note that 
the Veteran reported pain in the abdomen since then, but no 
herniation.  On examination, there was a well-healed wound 
and no hernia.  An August 2004 VA medical record likewise 
notes a well healed ventral hernia incision, intact repair.

An October 2006 VA medical record notes that the Veteran 
underwent a ventral hernia repair about four years ago and 
that he reported it hurts all of the time without change 
since the surgery.  Examination of the Veteran's abdomen 
revealed a ventral hernia above the umbilicus with large 
opening.  There was no difficulty in reducing it.  The doctor 
noted that the Veteran's hernia did not seem to be a current 
problem.

The Veteran testified at his April 2009 hearing that he 
believes he had a hernia in service in around the year 1975.  
He noted that service treatment records reflect he was 
treated for a stomach condition.  He did not recall injuring 
himself after strenuous lifting but thought that doing push-
ups and sit-ups in service may have led to the problem.  He 
testified that he was treated for a hernia around the year 
2000 and believes that these symptoms were like those he 
experienced in service.

The Board finds that the Veteran has not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for a hernia.  The Veteran's hearing 
testimony is not considered to be new because it is 
essentially duplicative of his contention expressed during 
his earlier claim that he had the condition while in the 
military.  While the VA medical records may be considered new 
evidence demonstrating the existence of a current disability, 
this evidence is not material in that it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Specifically, it does not suggest that the disability was 
present in service, or is otherwise related to service.  

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for a hernia.  Because 
the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
In the case at hand, the Veteran served on active duty from 
May 1966 to May 1986.  The only indication of symptoms 
associated with a kidney disability appear in a December 1974 
service treatment record noting "kidney pain." This record 
notes that the Veteran had pain in his low back.  There was 
tenderness in his ribs, on the left side and posterior.  The 
impression was a muscle pull.  The Veteran's February 1985 
"over 40" periodic medical examination report notes that 
the Veteran's genitourinary system was clinically normal.  
The Veteran noted on his September 1982 medical history 
report that he did not know whether he had ever had kidney 
stones or blood in the urine, which indicates that the 
Veteran was not aware of any such medical history.

The first post-service medical evidence of a kidney problem 
appears in the Veteran's July 2008 VA medical records.  One 
such record notes that the Veteran complained of left flank 
pain that had been ongoing for years.  The diagnostic 
impression noted left flank pain and that x-rays showed stool 
throughout the Veteran's colon.  It was noted that the 
Veteran saw the gastrointestinal service in 2003 and was 
scheduled for a colonoscopy.  The Veteran could not remember 
if he had a colonoscopy, and it was recommended that he have 
another colonoscopy consultation.  There is no medical 
evidence of record indicating that the Veteran has been 
diagnosed with a current kidney disability.  

At his April 2009 hearing, the Veteran testified that he 
believed his kidney pain began after he fell and landed on 
his side.  

The Board finds that entitlement to service connection is not 
warranted, as the greater weight of the evidence is against 
finding that the Veteran had a chronic kidney disability 
during service or that he currently has any such condition.  
As noted above the one isolated incident of possible kidney 
problems occurred in 1974, 12 years prior to his separation 
from service.  However, this episode was ultimately believed 
to be a pulled muscle.  

The Veteran is certainly competent to testify to having been 
injured after falling on his side during service, and having 
experienced continuous symptoms since that time.  As noted, 
however, he is not considered competent to diagnose that he 
suffered a chronic injury to his kidney as a result of this 
fall.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  While the Veteran may sincerely believe 
that his in-service complaints may be related to a chronic 
kidney problem, the Board finds the contemporaneous in-
service clinical findings to be far more credible and 
probative as to the underlying nature of his complaints at 
that time.  As noted, his complaints were specifically found 
to be related to a musculoskeletal injury, and not due to any 
kidney disorder.  As such, the Board finds that there is no 
credible evidence of any in-service kidney disability, or any 
continuity of kidney-related symptoms since service.

The Board notes that the Veteran did acknowledge during his 
personal hearing that he could not identify whether he 
injured his kidney as a result of this fall or whether he 
suffered a musculoskeletal low back injury.  The record 
reflects, however, that the Veteran has already been service-
connected for a low back disability.  Thus, the issue of 
whether or not service connection may be warranted for a low 
back disorder has already been favorably considered by the 
RO.

In short, even assuming that the Veteran has a current kidney 
disability, the preponderance of the credible and probative 
evidence is against finding that it is related to his in-
service complaints.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, depression, and anxiety, is 
reopened.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a hernia is denied.

Entitlement to service connection for a kidney disability is 
denied.


REMAND

The Board finds that a remand is warranted for further 
development of the newly reopened claim of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD, depression, and anxiety.  As noted above, the 
Veteran has submitted service department records establishing 
attacks in Pleiku at the time that the Veteran has asserted 
he was stationed there.  On remand, the RO/AMC should verify 
that the Veteran was stationed at Pleiku during any of the 
verified attacks and should schedule the Veteran for a VA 
examination to diagnose and determine the etiology of any 
current psychiatric disability.

The Board also finds that a remand of the claim of 
entitlement to an increased rating for a skin fungus, is 
necessary.  Specifically, in January 2009, the Veteran was 
granted service connection for a fungus of the hands, and it 
is contended that this fungus is the same as that on the 
Veteran's feet and back.  Considering that the disability at 
issue is claimed to be part of a common pathology, and as the 
prior VA examination reports of record, which focus their 
attention on the Veteran's feet and back, are inadequate for 
purposes measuring the percentage of the Veteran's body that 
is covered by this fungus, a new VA examination is required.  

The Board further notes that the Veteran's increased rating 
claims overlap and may be considered intertwined in that the 
extent to which any pain, swelling, and other impairment of 
the Veteran's feet is related to his fungus, the ingrown 
toenails, or a non-service-connected disability is not clear.  
Considering that the Veteran has described symptoms that may 
resemble the moderate level of foot disability required for a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, the Board finds that, on remand, the Veteran's feet 
should be evaluated to differentiate the symptoms and 
manifestations caused specifically by each service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to verify the Veteran's claimed 
stressor as discussed above.  
Specifically, the presence of the 
Veteran's unit at Pleiku during the 
attacks noted above should be verified.  
All steps should be documented in the 
claims folder.

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner should be advised if there is 
credible supporting evidence of any of the 
reported stressors.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  As 
to any other disability diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the Veteran's military service.  
The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand, must be 
made available to the psychiatrist for 
proper review of the medical history.  The 
VA examiner must also be provided a 
description of all verified stressors.  

3.  Schedule the Veteran for an 
appropriate examination to clarify the 
nature and etiology of the Veteran's 
fungus and ingrown toenail disabilities.  
Any tests deemed necessary should be 
performed to clearly identify all 
manifestations of the disabilities at 
issue.  The claims file must be reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All findings should be reported in detail, 
and the rationale for the requested 
opinions should be explained

The examiner should identify all symptoms 
and manifestations of the Veteran's fungus 
and ingrown toenail disabilities and 
should provide a diagnosis of any 
pathology found.  Specifically, with 
respect to the fungus claim, the examiner 
should identify whether the fungus that 
was found on the Veteran's hands, feet, 
and back has spread to the other parts of 
his body.  The examiner should specify the 
percentage of total body area(s) and the 
percentage of exposed body area(s) that 
are covered by the service-connected 
fungus.  To the extent possible, the 
examiner should also specifically 
distinguish which symptoms of the 
Veteran's feet are associated with his 
service-connected fungus, and which are 
associated with his bilateral ingrown 
toenail disability.  

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


